UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2066



NED N. CARY, JR.,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION; COMMONWEALTH
OF VIRGINIA; US ATTORNEY’S OFFICE; THE UNITED
STATES ATTORNEY GENERAL’S OFFICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Dennis W. Dohnal, Magistrate Judge.
(CA-01-31)


Submitted:   January 31, 2002           Decided:     February 13, 2002


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ned N. Cary, Jr., Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia; George G. Davidson,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland; Louis Edward
Matthews, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ned N. Cary, Jr., appeals the district court’s order: (1) de-

nying relief on his complaint alleging a violation of 42 U.S.C.A.

§ 1983 (West Supp. 2001); and (2) upholding the Commissioner’s

decision that Cary is not entitled to disability insurance bene-

fits. We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       Cary v. Social Security Admin.,

No. CA-01-31 (E.D. Va. July 11, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2